Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroki et al. (US 2003/0188822 A1).
Claims 1 and 4:  Kuroki teaches an image {meets the claimed print} forming method comprising steps of: (a) superimposing an ink sheet {meets the claimed thermal transfer sheet} on an intermediate transfer medium, the ink sheet comprising a thermally transferable ink layer {meets the claimed colorant layer}, and the intermediate transfer medium comprising a support having thereon an interlayer and an intermediate image receiving layer {meets the claimed receiving layer} in the order; (b) applying heat in response to an imagewise signal onto the ink sheet so as to form an ink image {meets the claimed thermal transferred image} on the image receiving layer of the intermediate transfer medium; (c) peeling off the ink sheet from the intermediate transfer medium having the ink image; (d) superimposing a final image forming material {meets the claimed transfer receiving article} on the intermediate transfer medium having the 
Kuroki further teaches an ink sheet used together with the intermediate transfer medium [0090], wherein the ink sheet includes an ink layer and an intermediate layer {meets the claimed heat sealing layer} ([0110]-[0112] and [0130]-[0132]).  Kuroki teaches the intermediate transfer medium further comprises an intermediate layer containing a binder such as polyester, polycarbonate, polyvinyl chloride and polyamide ([0042] and [0049]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to uses polyester, polycarbonate, polyvinyl chloride or polyamide as a binder in the intermediate layer of the ink sheet.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroki et al. (US 2003/0188822 A1) as applied to claim 1 above, and further in view of Yabe et al. (US 2015/0258834 A1).
Kuroki teaches the claimed invention as set forth above.
Claims 2 and 3:  Kuroki teaches the binder in the image receiving layer has a molecular weight of 5,000 to 3,000,000 [0071].  With respect to the binder in the In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the molecular weight of the binder, and the motivation would be, as Yabe suggested, to improve the adhesion to the print.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




BS
February 26, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785